vFinance Investments, Inc. [letterhead]







FINANCIAL ADVISORY AND INVESTMENT BANKING AGREEMENT




This Agreement is made and entered into this 14th day of February, 2007, between
vFinance Investments, Inc. (“VFIN”) and Reflect Scientific, Inc. (OTC BB: RSCF)
(“Company”).  




A glossary of definitions as used in this Agreement is set forth in Paragraph
11, below.  




The parties hereto agree as follows:




1.  Engagement; Nature of Services:




a) Company hereby engages VFIN as Company’s non-exclusive financial advisor to
render financial and other general advice as an investment banker, including,
without limitation, advice relating to “Transactions” and/or “Financings” and
similar matters, as may be reasonably requested by Company.  In that regard,
VFIN will assist Company in identifying, analyzing, structuring, negotiating and
obtaining sources of financing for suitable business opportunities which Company
may take advantage of by purchase or sale of stock or assets, assumption of
liabilities, merger, consolidation, tender offer, strategic relationship, joint
venture, franchise agreement, licensing agreement, royalty agreement, financing
arrangement or any similar transaction or combination thereof.  This Agreement
shall not be construed as a firm commitment or guarantee of financing which
shall be on a “best efforts” basis only.  VFIN shall obtain the consent of
Company prior to contacting any potential participants in a proposed Transaction
or Financing.  The decision to utilize VFIN’s services on a Transaction or
consummate a Transaction and/or Financing shall be in the Company’s sole and
absolute discretion, and no compensation shall be due under this agreement
unless the Company notifies VFIN in writing that it wishes to utilizes its
services.




      b) VFIN shall not be required to undertake duties not reasonably within
the scope of the financial advisory or investment banking services contemplated
by this Agreement or to spend any minimum amount of time in providing such
services.  VFIN does not provide tax, accounting or legal advice.  Public
offerings, if any, shall be subject to a separate agreement and are expressly
not addressed in this Agreement.




      c) VFIN shall render such other financial advisory and investment banking
services as may from time to time be agreed upon in writing by VFIN and Company
(e.g., fairness opinions, business plans, etc.).  The fees payable for any such
other services shall be customary investment banking fees to be mutually agreed
upon based upon the nature and type of such services to be rendered.    










2. Term:  Subject to Paragraph 4, this Agreement shall commence upon execution
and be effective for a period of Twelve (12) months continuing thereafter on a
month-to-month basis unless and until terminated on thirty days’ written notice
by either party to the other.





--------------------------------------------------------------------------------










3. Compensation:    In consideration of the services to be rendered by VFIN
hereunder, Company shall issue to VFIN “Retainer Shares” and shall pay to VFIN
“Retainer Fees”, “Transaction Fees” and/or “Financing Fees.”  




a) Retainer Shares: Upon the execution hereof, Company shall issue to VFIN
and/or its designees thirty five thousand (35,000) shares of Company common
stock (the “Retainer Shares”).  The Retainer shares shall have piggyback
registration rights in any registration statement filed during the course of
this agreement.  




b) Transaction Fees:  At the first closing under each Transaction, Company shall
pay to VFIN a fee (each a “Transaction Fee”) in immediately available funds
equal to five percent (5%) of the first $5 million dollars (‘The Threshold”) of
“Aggregate Consideration” exchanged or received in connection with such
Transaction;, with the percentage decreasing to (3½%) for any incremental amount
above the threshold provided, however, that any Transaction Fee due to VFIN as a
result of consideration which is contingent upon the occurrence of some future
event (e.g., an earnout or the realization of earnings projections) shall be
payable at the earlier of: (i) the receipt of such consideration, or (ii) the
time that the amount of such consideration can be determined.  




c) Financings:




(i) Financing Fees:  At the first closing under each Financing, Company shall
pay to VFIN a fee (each a “Financing Fee”) in immediately available funds equal
to the sum of one and one-half percent (1 1/2%) of all secured debt funds
raised; plus four percent (4%) of all unsecured debt funds raised; plus ten
percent (10%) of all equity funds raised in the private markets, on amounts of
$4 million or less in connection with such Financing. For amounts above $4
million, the percentage shall decrease to seven percent (7%). For purposes of
calculating any Financing Fee, convertible securities shall be treated as
equity. The Financing Fee shall be calculated on the gross total credit facility
before any deductions, including but not limited to fees, deposits, transaction
expenses, reserves, insurance or other amounts withheld or paid by the
“Financing Source.”































 If the funds raised by Company pursuant to a Financing are to be received in
whole or in part via installment payments, such installment payments shall be
valued on a discounted present value basis using a discount rate of eight
percent (8%) per annum.  To the extent such future payments are not currently
ascertainable or relate to the exercise of options, warrants and/or similar
securities, the portion of the Financing Fee relating thereto shall be payable
at the earlier of (i) the receipt of such contingent





2




--------------------------------------------------------------------------------







payments, or (ii) the time that the amount of such contingent payments can be
determined.







(ii) Financing Warrants: In addition, at the first closing under the first
Financing hereunder, Company shall issue to VFIN additional warrants (the
“Financing Warrants”) to purchase such number of shares of the common stock of
Company equal to: (x) fifteen percent (15%) of the aggregate number of fully
diluted shares of common stock as shall have been purchased by Financing Sources
pursuant to the Financing, or (y) fifteen percent (15%) of the aggregate number
of fully diluted shares of common stock into which any convertible securities
which shall have been purchased by Financing Sources pursuant to the Financing
may be converted (after giving effect to any increase in shares under a ratchet
or similar provision pursuant to which the number of shares initially purchased
is subsequently increased).  The Financing Warrants shall be exercisable for a
period of five years from the date of issuance on the same terms and conditions
applicable to, and with an exercise price per share equal to the effective per
share price paid by, Financing Sources for a share of common stock of Company.
 The terms of the Financing Warrants shall be set forth in an agreement (the
“Financing Warrant Agreement”) in form attached hereto as Annex B.  The
Financing Warrant Agreement shall contain customary terms, including without
limitation, change of control, price based anti-dilution, and customary
piggyback registration rights.  







d)  Transactions and Financings of Related Entities:  In calculating the
compensation payable to VFIN hereunder, the parties understand and agree that
the definition of Transaction and Financing shall be broadly construed so as to
include any transactions and financing of Company’s subsidiaries, affiliates,
successors or other controlled units, either existing or formed subsequent to
the date hereof.







4. Non-renewal or Termination:   Upon non-renewal or termination of this
Agreement, VFIN shall provide Company with a written list of parties with whom
it has had discussions in connection with any proposed Transaction or Financing.
 Notwithstanding any such non-renewal or termination, VFIN shall be entitled to
the compensation provided under Paragraph 3 with respect to any Transaction or
Financing which shall be consummated with any party named on such list within
twelve (12) months following such non-renewal or termination.



















5. Reimbursement of Expenses: Promptly following presentation of customary
documentation, Company shall reimburse VFIN for all reasonable fees and
disbursements of VFIN’s outside counsel and VFIN’s reasonable travel and
out-of-pocket expenses as incurred in connection with the services performed by
VFIN pursuant to this Agreement, including without limitation, hotel, food and
associated expenses including long-distance telephone calls; provided that to
the extent any such reimbursement would





3




--------------------------------------------------------------------------------







cause aggregate reimbursement to exceed Three Thousand Dollars ($3,000), such
excess fees and disbursements, shall be subject to Company’s prior approval. In
addition, any individual expense in excess of Five Hundred ($500) shall require
prior approval of the Company.




6.  No Public Disclosure: Company acknowledges that all opinions and advice
(written or oral) given by VFIN to Company in connection with VFIN’s engagement
are intended solely for the benefit and use of Company and Company agrees that
no person or entity other than Company shall be entitled to make use of or rely
upon such opinion or advice to be given hereunder, and no such opinion or advice
shall be used for any other purpose or reproduced or disseminated, in any manner
or for any purpose, nor may Company make any public references to VFIN without
VFIN’s prior written consent.




7.  Non-Exclusive Services:  Company acknowledges that VFIN and its affiliates
are in the business of providing financial advisory services, investment banking
services, and consulting advice to others.  Nothing herein contained shall be
construed to limit or restrict VFIN in conducting such business with others, or
in rendering such advice to others, except as such advice may relate to matters
relating to Company’s business and properties.







 8. Reliance Upon Information:  Company recognizes and confirms that, in
advising Company and in fulfilling its engagement hereunder, (i) VFIN will use
and rely on data, material and other information furnished to VFIN, and (ii)
VFIN may rely upon such data, material and other information without any
independent investigation or appraisal to verify its accuracy, completeness or
veracity, except to the extent VFIN has actual knowledge to the contrary.
 Company represents and warrants that all such data, material and other
information provided by Company will be true and accurate in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are made.
VFIN shall be under no obligation to make an independent appraisal of assets or
an independent investigation or inquiry as to any information regarding, or any
representations of, any other participant in a Transaction or Financing, nor
shall VFIN have any liability with regard thereto.  If, in VFIN’s opinion after
completion of its due diligence process, the condition or prospects of Company,
financial or otherwise, are not substantially as represented or do not fulfill
VFIN’s expectations, VFIN shall have the sole discretion to determine its
continued participation in any proposed Financing and/or Transaction.






















9. Indemnification Agreement: To induce VFIN to act on behalf of Company in
connection with VFIN’s engagement hereunder, Company and VFIN are entering into
a separate indemnification agreement substantially in the form attached hereto
as Annex A and dated the date hereof, providing for the indemnification of VFIN
by Company.  





4




--------------------------------------------------------------------------------







VFIN has entered into this Agreement in reliance on the indemnities set forth in
such indemnification agreement.







10. Independent Contractor: VFIN shall perform its services hereunder as an
independent contractor and not as an employee of Company or an affiliate
thereof.  VFIN shall have no authority to act for, represent or bind Company or
any affiliate thereof in any manner, except as may be agreed to expressly by
Company in writing from time to time.




11.  Definitions:




a) “Aggregate Consideration” shall mean the total consideration (i.e., stock,
cash, assets and all other property (real or personal, tangible or intangible)
plus any debt assumed) exchanged or received, or to be exchanged or received
directly or indirectly by Company or any of its security holders or subsidiaries
or affiliates in connection with a Transaction, including, without limitation,
any amounts paid or received, or to be paid or received pursuant to any
employment agreement (to the extent such amounts exceed reasonable and customary
compensation for actual services to be rendered), consulting agreement, covenant
not to compete, earn-out or contingent payment right or similar arrangement,
agreement or understanding, whether oral or written, associated with a
Transaction.  Consideration paid or to be paid other than in cash shall be
valued at fair market value, except that liabilities assumed and notes issued
will be valued at the face amount thereof.  The fair market value of
consideration paid in securities for which there is a recognized trading market
shall be based on the closing “offer” price of the securities on the day
immediately preceding the closing of the Transaction and shall be computed as if
the securities were freely tradable.  




b)  “Company” shall mean Reflect Scientific, Inc.




c)  “Retainer Shares” is defined in Section 3(a).  




d) “Financing” shall mean any debt financing and/or equity investment in Company
pursuant to which funds are received or to be received by Company, including
without limitation any lease financing, vendor financing, government sponsored
financing or any similar transaction or combination thereof.  The amount of
funds raised pursuant to a Financing shall be deemed to include the total value
of “Securities” sold directly or indirectly, in connection with the Financing,
including any proceeds received by Company upon the exercise of any options,
warrants and/or similar securities; any amounts paid into escrow; and any
amounts payable in the future whether or not subject to any contingency.













 For purposes of clarity, Financing shall not include: (x) a “Transaction”
(i.e., a transaction pursuant to which funds are received by Company’s
shareholders); or unless initiated with the assistance of, or materials prepared
by, VFIN: (y) working capital financing provided by commercial bank loan
departments; or (z) extensions, renewals or modifications of financings or
refinancings with existing creditors.





5




--------------------------------------------------------------------------------










e)  “Financing Fee” is defined in Section 3(c)(i).




f) “Financing Source” shall mean a party participating in a Financing by being
the source of funds, raised thereunder through the purchase or other acquisition
or receipt of Securities.

g)  “Financing Warrants” are defined in Section 3(c)(ii).




h) “Financing Warrant Agreement” is defined in Section 3(c)(ii).




j)  “Securities” shall mean debt, mezzanine and/or equity interests or any
combination thereof.

  

k) “Transaction” shall mean any merger, business combination or reorganization,
acquisition of some or all of the stock or assets of another company, purchase
or sale of some or all of the stock or assets of Company not in the ordinary
course of business, joint venture, strategic relationship, licensing agreement,
royalty agreement, franchise agreement, distribution agreement or any similar
transaction or combination thereof.  

 

l) “Transaction Fee” is defined in Section 3(b).




m) “VFIN” shall mean vFinance Investments, Inc.




12.  Miscellaneous:  




      a) Entire Agreement:  This Agreement and Annex A constitute the entire
agreement and understanding of the parties hereto, and supersede any and all
previous agreements and understandings, whether oral or written, with respect to
the matters set forth herein.  No provision of this Agreement may be amended,
modified or waived, except in a writing signed by the parties.  This Agreement
and the Annex shall be binding upon and inure to the benefit of each of the
parties and their respective successors, legal representatives and assigns.





































b) Notice: Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent
postage prepaid by certified mail, return receipt requested as set forth below,
or to such other address as either party may notify the other of in writing:





6




--------------------------------------------------------------------------------













                if to Company, to:              Reflect Scientific, Inc.

                                                         1270 South 1380 West

                                                         Orem, Utah 84058

                                                         Attn: Mr. Kim Boyce

                                                          President & CEO




                if  to vFinance

    Investments, Inc. to:           vFinance Investments, Inc.

                                                          3010 N. Military
Trail, Suite 300

                                                          Boca Raton, Florida
 33431

                                                          Attn:  Chief Financial
Officer







c) Governing Law; Exclusive Jurisdiction:  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
giving effect to its conflict of law principles. Any disputes solely between the
parties and not involving a third party claimant, shall be determined by a panel
of three arbitrators appointed by the American Arbitration Association in New
York for resolution through the Commercial Arbitration rules of that
Association.  The decision of the panel will be binding and the parties agree
the panel may award costs and fees, including attorneys’ fees, as part of any
award made.  The parties agree that neither will have any liability for indirect
or consequential damages unless bad faith is shown.

   

If the foregoing correctly sets forth our understanding with respect to the
foregoing, please so indicate by signing below, at which time this letter shall
become a binding agreement.




VFINANCE INVESTMENTS, INC.

                                      

By: /s/ Jonathan C. Rich

                                          Jonathan C. Rich

                                          Executive Vice-President, Director of
Investment Banking







Accepted and Agreed:




REFLECT SCIENTIFIC, INC.




By: /s/Kim Boyce

          Name:  Kim Boyce

          Title:  President & CEO

      





7




--------------------------------------------------------------------------------










ANNEX A

Indemnification Provisions to Financial Advisory and Investment Banking
Agreement (the “Agreement”) dated ________, 2007 between vFinance Investments,
Inc.  (“VFIN”) and Reflect Scientific, Inc. (the “Company”)










1. Company agrees to (a) reimburse VFIN, its affiliates and their respective
directors, officers, employees, agents and controlling persons (each, an
“Indemnified Party”) promptly, upon demand, for actual, out-of-pocket expenses
(including reasonable fees and expenses for legal counsel) as they are incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened claim, or any litigation, proceeding or other action in
connection with or arising out of or relating to the engagement of VFIN under
the Agreement, or any actions taken or omitted, services performed or matters
contemplated by or in connection with the Agreement, (collectively, a “Claim”);
and (b) to indemnify and hold harmless each Indemnified Party from and against
any and all out-of-pocket losses, claims, damages and liabilities, joint or
several, to which any Indemnified Party may become subject, including any amount
paid in settlement of any litigation or other action (commenced or threatened)
to which Company shall have consented in writing (such consent not to be
unreasonably withheld), whether or not any Indemnified Party is a party and
whether or not liability resulted; provided, however, that Company shall not be
liable in respect of any loss, claim, damage or liability to the extent that a
court or other agency having competent jurisdiction shall have determined by
final judgment (not subject to further appeal) that such loss, claim, damage or
liability shall have been incurred solely as a direct result of the willful
misconduct or gross negligence of such Indemnified Party.




2. In the event that there is a conflict or potential conflict of interests as
between Company and an Indemnified Party in the reasonable judgment of counsel
for such Indemnified Party, then such Indemnified Party shall have the right to
retain separate legal counsel of its own choice to conduct the defense and all
related matters in connection with any Claim.  Company shall pay the reasonable
fees and expenses of such legal counsel, and such counsel shall to the fullest
extent, consistent with its professional responsibilities, cooperate with
Company and any legal counsel designated by Company.




3. Company will not, without the prior written consent of each Indemnified Party
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be reasonably sought
hereunder (whether or not any Indemnified Party is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Party against whom such
Claim may be brought from any and all liability arising out of such Claim.




















8




--------------------------------------------------------------------------------










4. In the event the indemnity provided for hereunder is unavailable or
insufficient to hold any Indemnified Party harmless, then Company shall
contribute to amounts paid or payable by an Indemnified Party in respect of such
Indemnified Party’s losses, claims, damages and liabilities as to which the
indemnity provided for hereunder is unavailable or insufficient (i) in such
portion as appropriately reflects the relative benefits received by Company, on
the one hand, and the Indemnified Party, on the other hand, in connection with
the matters as to which losses, claims, damages or liabilities relate, or (ii)
if the allocation provided by (i) above is not permitted by applicable law, in
such proportion as appropriately reflects not only the relative benefits
referred to in clause (i) but also  the relative fault of Company, on the one
hand, and the Indemnified Party, on the other hand, as well as any other
equitable considerations.  The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any reasonable legal or other out-of-pocket fees and expenses incurred
in defending any litigation, proceeding or other action or claim.
 Notwithstanding the provisions hereof, VFIN’s share of the liability hereunder
shall not be in excess of the amount of fees actually received by VFIN under the
Agreement (excluding any amounts received as reimbursement of expenses by VFIN).







5. These Indemnification Provisions shall remain in full force and effect and
survive the expiration of the term of the Agreement, and shall be in addition to
any liability that Company might otherwise have to any Indemnified Party under
the Agreement or otherwise.




6. Each party hereto consents to personal jurisdiction and service of process
and venue in any court in the State of New York in which any claim for indemnity
is brought by any Indemnified Person, except as provided in Section 12 (c) of
the Agreement.







VFINANCE INVESTMENTS, INC.







By: /s/Jonathan C. Rich

          Jonathan C. Rich

          Executive Vice President, Director of Investment Banking







       REFLECT SCIENTIFIC, INC.







By: /s/Kim Boyce

          Name:  Kim Boyce

          Title:  President & CEO








9


